DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated March 4, 2022.  Claims 1, 4-7, 10, 19, and 20 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.    
The informalities present in the specification and claim 10 have been corrected and the objections are withdrawn.  
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Pezaris (20200192638 – hereinafter Pezaris).

	With respect to claim 1, Fan discloses A method comprising: 
	identifying, by a processor, a proposed change associated with a source code file that comprises changed content (e.g., Figs. 1 and 3-6 along with associated text, e.g., [0037], The developer may begin by submitting a change review request (step 602); see also [0017], [0032]-[0035], and [0038].); 
	identifying, by the processor, a review comment associated with the proposed change, wherein the review comment is further associated with reviewed content of the source code file (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500; [0038], When the reviewer makes comments on the source code diff or the workflow diff, the smart source code peer review tool 122 may record the comments as a comment object 130 (step 612); see also [0017], [0032], and [0034].); 
	presenting, by the processor, via a user interface, a notification indicating that the proposed change has been reviewed (Id.,; see also [0035], A suggested source code window 502 may display the lines of source code once the reviewer has added, deleted, or modified the source code or workflow. The modified, added, and deleted source code lines may be highlighted or presented in a different color, font, or format [a notification indicating that the proposed change has been reviewed].... The updated source code window 502 may include indicator icons 510-514 alongside changed source code lines that may navigate to a corresponding section of the suggested workflow window 402 in the workflow diff 400 when selected; see also [0017], [0032]-[0035], and [0038].); 
	receiving, via the user interface, a request to present the review comment (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], The updated source code window 502 may include indicator icons 510-514 alongside changed source code lines that may navigate to a corresponding section of the suggested workflow window 402 in the workflow diff 400 when selected.... Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500 or may be inserted to the suggested workflow window 402 and then mapped by the smart source code peer review tool 122 to the suggested source code window 502; see also [0036] Referring back to FIG. 1, the developer may then open the mapped comment object 130 and the reviewer comments on the source code diff 500 may be displayed; see also [0017], [0032]-[0035], and [0038]-[0039].); and 
	responsive to receiving the request to present the review comment, presenting, by the processor, via the user interface, the review comment in association with the reviewed content, wherein the reviewed content is presented at a reviewed content location in the user interface, [wherein the reviewed content location is determined in view of a line number that identifies a line in the source code file, and wherein the review comment is presented at a review comment location that is within a threshold distance of the reviewed content location] (Id.; see also [0036], The developer may click on indicator icons 510-514 or comment 516 and the smart source code review tool 122 may present the corresponding sections of the workflow on the graphical user interface 112. Therefore, the developer may be able to visualize the suggestions proposed by the reviewer to the edited source code document; [0035], Comment 516 may be inserted by the reviewer directly to the suggested source code window 502; see also [0017], [0032]-[0035], and [0038]-[0039].).
	Fan does not appear to explicitly disclose wherein the reviewed content location is determined in view of a line number that identifies a line in the source code file, and wherein the review comment is presented at a review comment location that is within a threshold distance of the reviewed content location.  However, this is taught in analogous art, Pezaris (e.g., Figs. 1-6 and associated text, e.g., 0033] Various embodiment, (and in some examples a system/application named “CodeStream”) provide a mechanism to add a comment to a specific point in a file, a line in a file, or a range in a file, and in further example preserve that linkage across any changes (e.g., deletes, modifications, expansions, moves, re-names, etc.). In some embodiments, the comment is displayed in the development user interface like a chat-like block of text that a user will enter. The comment refers to a portion of the code (typically called a codeblock or referred to as a code segment—which can be identified by code line number, for example). This codeblock might start at, for example, the beginning line 12 of a file, and go all the way to the middle of line 26. The comment refers to that specific range. [0042], annotations are displayed in conjunction with code line numbers in editing panel 604 at 610; [0050], According to various embodiments, the system is configured to include indicators within displays of source code of extant conversations. In some examples, the displays include annotation indicators displayed in conjunction with code line number displays; see also [0034-35].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fan with the invention of Pezaris because code changes over time and it will “gracefully (and automatically) handles lining the comment so that the comment still points to the same codeblock (even as the code block changes),” as suggested by Pezaris (see [0034]).    

	With respect to claim 2, Fan also discloses wherein the review comment is presented in visual association with the reviewed content in the user interface (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500; [0038], When the reviewer makes comments on the source code diff or the workflow diff, the smart source code peer review tool 122 may record the comments as a comment object 130 (step 612); see also [0017], [0032], [0034], and [0038]-[0039].).

	With respect to claim 3, Fan also discloses wherein a line of text of the review comment is presented at a location adjacent to a line of text of the reviewed content in the user interface  (e.g., Figs. 1, 3, and 5-6, along with associated text, e.g., [0035], Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500; [0038], When the reviewer makes comments on the source code diff or the workflow diff, the smart source code peer review tool 122 may record the comments as a comment object 130 (step 612); see also [0017], [0032], [0034], and [0038]-[0039].).

	With respect to claim 4, Fan also discloses the review comment location is visually associated with the reviewed content location (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500; [0038], When the reviewer makes comments on the source code diff or the workflow diff, the smart source code peer review tool 122 may record the comments as a comment object 130 (step 612); see also [0017], [0032], [0034], [0038]-[0039].).

	With respect to claim 5, Fan also discloses wherein the reviewed content comprises a plurality of lines, and the reviewed content location corresponds to a first or last line of the reviewed content (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], A suggested source code window 502 may display the lines of source code once the reviewer has added, deleted, or modified the source code or workflow. The modified, added, and deleted source code lines may be highlighted or presented in a different color, font, or format [a notification indicating that the proposed change has been reviewed].... The updated source code window 502 may include indicator icons 510-514 alongside changed source code lines that may navigate to a corresponding section of the suggested workflow window 402 in the workflow diff 400 when selected.... Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500; [0038], When the reviewer makes comments on the source code diff or the workflow diff, the smart source code peer review tool 122 may record the comments as a comment object 130 (step 612); see also [0017], [0032], [0034], [0038]-[0039].).

	With respect to claim 6, Fan also discloses wherein the reviewed content location is further determined in view of a position of a sequence of one or more characters in the source code file, and the sequence of one or more characters is determined in view of a the line number that identifies the line in the source code file (e.g., Figs. 1-6 and associated text, e.g., 0033] Various embodiment, (and in some examples a system/application named “CodeStream”) provide a mechanism to add a comment to a specific point in a file, a line in a file, or a range in a file, and in further example preserve that linkage across any changes (e.g., deletes, modifications, expansions, moves, re-names, etc.). In some embodiments, the comment is displayed in the development user interface like a chat-like block of text that a user will enter. The comment refers to a portion of the code (typically called a codeblock or referred to as a code segment—which can be identified by code line number, for example). This codeblock might start at, for example, the beginning line 12 of a file, and go all the way to the middle of line 26. The comment refers to that specific range. [0042], annotations are displayed in conjunction with code line numbers in editing panel 604 at 610; [0050], According to various embodiments, the system is configured to include indicators within displays of source code of extant conversations. In some examples, the displays include annotation indicators displayed in conjunction with code line number displays; see also [0034-35].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fan with the invention of Pezaris for the same reason set forth above with respect to claim 1/

	With respect to claim 7, Fan also discloses wherein the review comment is presented in response to an input received by the user interface, wherein the input corresponds to the reviewed content location (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], The updated source code window 502 may include indicator icons 510-514 alongside changed source code lines that may navigate to a corresponding section of the suggested workflow window 402 in the workflow diff 400 when selected.... Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500 or may be inserted to the suggested workflow window 402 and then mapped by the smart source code peer review tool 122 to the suggested source code window 502; see also [0036] Referring back to FIG. 1, the developer may then open the mapped comment object 130 and the reviewer comments on the source code diff 500 may be displayed; see also [0017], [0032]-[0035], and [0038]-[0039].).

	With respect to claim 8, Fan also discloses determining, by the processor, that at least one character of the reviewed content has changed (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], A suggested source code window 502 may display the lines of source code once the reviewer has added, deleted, or modified the source code or workflow. The modified, added, and deleted source code lines may be highlighted or presented in a different color, font, or format.; see also [0017], [0032]-[0035], and [0038]-[0039].); and 
	removing, by the processor, the review comment from the user interface (Id.) (Examiner notes that when the user navigates away from application, closes the application, or reboots, the processor will necessarily remove the reviewer comment from the user interface.).

	With respect to claim 11, Fan also discloses wherein presenting, by the processor, via a user, the review comment in association with the reviewed content comprises: inserting, by the processor, the review comment in the source code file at a position that corresponds to the reviewed content (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], The updated source code window 502 may include indicator icons 510-514 alongside changed source code lines that may navigate to a corresponding section of the suggested workflow window 402 in the workflow diff 400 when selected.... Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500 or may be inserted to the suggested workflow window 402 and then mapped by the smart source code peer review tool 122 to the suggested source code window 502; see also [0017], [0032]-[0035], and [0038]-[0039].); and 
	responsive to inserting the review comment in the source code file, displaying, in the user interface, the source code file (Id.; see also [0036] Referring back to FIG. 1, the developer may then open the mapped comment object 130 and the reviewer comments on the source code diff 500 may be displayed. The developer may click on indicator icons 510-514 or comment 516 and the smart source code review tool 122 may present the corresponding sections of the workflow on the graphical user interface 112. Therefore, the developer may be able to visualize the suggestions proposed by the reviewer to the edited source code document; see also [0017], [0032]-[0035], and [0038]-[0039].).

	With respect to claim 16, Fan also discloses wherein the user interface comprises a user interface of a development environment (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0008] FIG. 5 is an illustration of an integrated graphical user interface showing a source code diff window that includes an indicator icon linking the source code diff with a workflow diff, in accordance with one embodiment of the present invention; [0018] FIG. 1 is an illustration of an exemplary architecture for a smart source code peer review system in accordance with one embodiment of the present invention.; [0035] Referring now to FIG. 5, a graphical user interface showing a source code diff window that includes reviewer suggestions and comments is illustrated, in accordance with one embodiment of the present invention. The source code diff 500 may contain two windows for displaying the source code. The original source code window 302 may still display the lines of source code prior to the developer instituting changes in order to cure a defect within the source code. A suggested source code window 502 may display the lines of source code once the reviewer has added, deleted, or modified the source code or workflow; see also [0017], [0032]-[0034], and [0038]-[0039]).

	With respect to claim 17, Fan also discloses wherein the proposed change is submitted to a code review system by a first user, and the notification is presented to the first user via the user interface (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0037], The developer [first user] may begin by submitting a change review request (step 602); Once the reviewer has completed commenting on the changeset object 126, the comment object 130 may be presented to the developer [first user] (step 616); see also [0017], [0032]-[0035], and [0038]-[0039].).

	With respect to claim 18, Fan also discloses wherein the first user is an author of the reviewed content (Id., particularly the developer [first user is an author of the reviewed content]), and wherein the review comment is submitted by a second user (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0038], When the reviewer makes comments on the source code diff or the workflow diff, the smart source code peer review tool 122 may record the comments as a comment object 130 (step 612); see also [0017], [0032]-[0035], and [0038]-[0039].).

	With respect to claim 19, Fan discloses A system comprising: 
	a memory; and a processing device executing a transaction manager and operatively coupled to the memory, the processing device to (e.g., Fig. 1 and associated text, e.g., [0041] Client computing devices 110 and/or a server 120 may include one or more processors 902, one or more computer-readable RAMs 904, one or more computer-readable ROMs 906, one or more computer readable storage media 908.): 
	identify a proposed change associated with a source code file that comprises changed content (e.g., Figs. 1 and 3-6 along with associated text, e.g., [0037], The developer may begin by submitting a change review request (step 602); see also [0017], [0032]-[0035], and [0038].); 
	identify a review comment associated with the proposed change, wherein the review comment is further associated with reviewed content of the source code file (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500; [0038], When the reviewer makes comments on the source code diff or the workflow diff, the smart source code peer review tool 122 may record the comments as a comment object 130 (step 612); see also [0017], [0032], and [0034].); 
	present, via a user interface, a notification indicating that the proposed change has been reviewed (Id.,; see also [0035], A suggested source code window 502 may display the lines of source code once the reviewer has added, deleted, or modified the source code or workflow. The modified, added, and deleted source code lines may be highlighted or presented in a different color, font, or format [a notification indicating that the proposed change has been reviewed].... The updated source code window 502 may include indicator icons 510-514 alongside changed source code lines that may navigate to a corresponding section of the suggested workflow window 402 in the workflow diff 400 when selected; see also [0017], [0032]-[0035], and [0038].); 
	receive, via the user interface, a request to present the review comment (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], The updated source code window 502 may include indicator icons 510-514 alongside changed source code lines that may navigate to a corresponding section of the suggested workflow window 402 in the workflow diff 400 when selected.... Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500 or may be inserted to the suggested workflow window 402 and then mapped by the smart source code peer review tool 122 to the suggested source code window 502; see also [0036] Referring back to FIG. 1, the developer may then open the mapped comment object 130 and the reviewer comments on the source code diff 500 may be displayed; see also [0017], [0032]-[0035], and [0038]-[0039].); and 
	responsive to receiving the request to present the review comment, present, via the user interface, the review comment in association with the reviewed content, wherein the reviewed content is presented at a reviewed content location in the user interface, [wherein the reviewed content location is determined in view of a line number that identifies a line in the source code file, and wherein the review comment is presented at a review comment location that is within a threshold distance of the reviewed content location] (Id.; see also [0036], The developer may click on indicator icons 510-514 or comment 516 and the smart source code review tool 122 may present the corresponding sections of the workflow on the graphical user interface 112. Therefore, the developer may be able to visualize the suggestions proposed by the reviewer to the edited source code document; [0035], Comment 516 may be inserted by the reviewer directly to the suggested source code window 502; see also [0017], [0032]-[0035], and [0038]-[0039].).
	Fan does not appear to explicitly disclose wherein the reviewed content location is determined in view of a line number that identifies a line in the source code file, and wherein the review comment is presented at a review comment location that is within a threshold distance of the reviewed content location.  However, this is taught in analogous art, Pezaris (e.g., Figs. 1-6 and associated text, e.g., 0033] Various embodiment, (and in some examples a system/application named “CodeStream”) provide a mechanism to add a comment to a specific point in a file, a line in a file, or a range in a file, and in further example preserve that linkage across any changes (e.g., deletes, modifications, expansions, moves, re-names, etc.). In some embodiments, the comment is displayed in the development user interface like a chat-like block of text that a user will enter. The comment refers to a portion of the code (typically called a codeblock or referred to as a code segment—which can be identified by code line number, for example). This codeblock might start at, for example, the beginning line 12 of a file, and go all the way to the middle of line 26. The comment refers to that specific range. [0042], annotations are displayed in conjunction with code line numbers in editing panel 604 at 610; [0050], According to various embodiments, the system is configured to include indicators within displays of source code of extant conversations. In some examples, the displays include annotation indicators displayed in conjunction with code line number displays; see also [0034-35].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fan with the invention of Pezaris because code changes over time and it will “gracefully (and automatically) handles lining the comment so that the comment still points to the same codeblock (even as the code block changes),” as suggested by Pezaris (see [0034]).  

	With respect to claim 20, Fan discloses A non-transitory machine-readable storage medium storing instructions that cause a processing device to (e.g., [0079] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.): 
	identify a proposed change associated with a source code file that comprises changed content (e.g., Figs. 1 and 3-6 along with associated text, e.g., [0037], The developer may begin by submitting a change review request (step 602); see also [0017], [0032]-[0035], and [0038].); 
	identify a review comment associated with the proposed change, wherein the review comment is further associated with reviewed content of the source code file (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500; [0038], When the reviewer makes comments on the source code diff or the workflow diff, the smart source code peer review tool 122 may record the comments as a comment object 130 (step 612); see also [0017], [0032], and [0034].); 
	present, via a user interface, a notification indicating that the proposed change has been reviewed (Id.,; see also [0035], A suggested source code window 502 may display the lines of source code once the reviewer has added, deleted, or modified the source code or workflow. The modified, added, and deleted source code lines may be highlighted or presented in a different color, font, or format [a notification indicating that the proposed change has been reviewed].... The updated source code window 502 may include indicator icons 510-514 alongside changed source code lines that may navigate to a corresponding section of the suggested workflow window 402 in the workflow diff 400 when selected; see also [0017], [0032]-[0035], and [0038].); 
	receive, via the user interface, a request to present the review comment (e.g., Figs. 1, 3, and 5-6 along with associated text, e.g., [0035], The updated source code window 502 may include indicator icons 510-514 alongside changed source code lines that may navigate to a corresponding section of the suggested workflow window 402 in the workflow diff 400 when selected.... Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500 or may be inserted to the suggested workflow window 402 and then mapped by the smart source code peer review tool 122 to the suggested source code window 502; see also [0036] Referring back to FIG. 1, the developer may then open the mapped comment object 130 and the reviewer comments on the source code diff 500 may be displayed; see also [0017], [0032]-[0035], and [0038]-[0039].); and 
	responsive to receiving the request to present the review comment, present, via the user interface, the review comment in association with the reviewed content, wherein the reviewed content is presented at a reviewed content location in the user interface, [wherein the reviewed content location is determined in view of a line number that identifies a line in the source code file, and wherein the review comment is presented at a review comment location that is within a threshold distance of the reviewed content location] (Id.; see also [0036], The developer may click on indicator icons 510-514 or comment 516 and the smart source code review tool 122 may present the corresponding sections of the workflow on the graphical user interface 112. Therefore, the developer may be able to visualize the suggestions proposed by the reviewer to the edited source code document; [0035], Comment 516 may be inserted by the reviewer directly to the suggested source code window 502; see also [0017], [0032]-[0035], and [0038]-[0039].).
	Fan does not appear to explicitly disclose wherein the reviewed content location is determined in view of a line number that identifies a line in the source code file, and wherein the review comment is presented at a review comment location that is within a threshold distance of the reviewed content location.  However, this is taught in analogous art, Pezaris (e.g., Figs. 1-6 and associated text, e.g., 0033] Various embodiment, (and in some examples a system/application named “CodeStream”) provide a mechanism to add a comment to a specific point in a file, a line in a file, or a range in a file, and in further example preserve that linkage across any changes (e.g., deletes, modifications, expansions, moves, re-names, etc.). In some embodiments, the comment is displayed in the development user interface like a chat-like block of text that a user will enter. The comment refers to a portion of the code (typically called a codeblock or referred to as a code segment—which can be identified by code line number, for example). This codeblock might start at, for example, the beginning line 12 of a file, and go all the way to the middle of line 26. The comment refers to that specific range. [0042], annotations are displayed in conjunction with code line numbers in editing panel 604 at 610; [0050], [0050] According to various embodiments, the system is configured to include indicators within displays of source code of extant conversations. In some examples, the displays include annotation indicators displayed in conjunction with code line number displays; see also [0034-35].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fan with the invention of Pezaris because code changes over time and it will “gracefully (and automatically) handles lining the comment so that the comment still points to the same codeblock (even as the code block changes),” as suggested by Pezaris (see [0034]).    

Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in Pezaris, and further view of Buckingham et al. (20190004925 – hereinafter Buckingham).

	With respect to claim 9, Fan does not appear to explicitly disclose responsive to determining that at least one character of the reviewed content has changed, determining an updated review status associated with the review comment; and sending, to a code review system, the updated review status.  However, this is taught in analogous art, Buckingham (e.g., Figs. 5-9, particularly comment summary “status” – “Active” in fig. 6 and “Resolved” in Fig. 7, and associated text, e.g., col. 10:35-40, Then, using code review tool 520, the developer can create a second iteration based on the reviewer's comments. The second iteration can be submitted to diffing tool 540 which can identify changes (e.g., addition, deletions, portions of code moved, etc.) new changes to the code.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fan with the invention of Buckingham because it provides a means of “implementing improved code features,” as suggested by Buckingham (see col. 4:13-15).  

With respect to claim 10, Buckingham further discloses wherein the updated review status indicates that the review comment associated with the proposed change has been addressed by the first user (e.g., Figs. 5-9, particularly comment summary “status” – “Active” in fig. 6 and “Resolved” in Fig. 7, and associated text, e.g., col. 10:35-40, Then, using code review tool 520, the developer can create a second iteration based on the reviewer's comments. The second iteration can be submitted to diffing tool 540 which can identify changes (e.g., addition, deletions, portions of code moved, etc.) new changes to the code.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fan with the invention of Buckingham for the same reason set forth above with respect to claim 9.

	With respect to claim 13, Fan does not appear to explicitly disclose wherein the position in the source code file at which the review comment is inserted is after the reviewed content and on the same line as the reviewed content. However, this is taught in analogous art, Buckingham (e.g., Figs. 6-9, particularly the “add secret sauce” comment box with a line drawn to the end of source code line 9 [wherein the position in the source code file at which the review comment is inserted is after the reviewed content and on the same line as the reviewed content].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fan with the invention of Buckingham because it provides a means of “implementing improved code features,” as suggested by Buckingham (see col. 4:13-15).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Pezaris, and further in view of Kelley (20190303107 – hereinafter Kelley).

	With respect to claim 12, Fan also discloses wherein the position in the source code file at which the review comment is inserted is on a line [preceding] the reviewed content (e.g., Fig. 5, particularly, Comment 516, and associated text, e.g., [0035], Comment 516 may be inserted by the reviewer directly to the suggested source code window 502 on source code diff 500.).
	To the extent that Fan does not appear to explicitly disclose that the comment is on a line preceding the reviewed content, it was wall known at the effective filing date of the claimed invention to insert comments preceding the relevant portion of source code, for example as taught by analogous art, Kelly (e.g., Fig. 4A, particularly the code comments indicated by “/*” and “*/” which are depicted lines preceding source code).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fan with the invention of Kelly because inserting comments above the relevant source code is a well-known and effective way to provide comments about source code so that is easily seen by the developer.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Pezaris, and further in view of Dow et al. (20170168816 – hereinafter Dow).

	With respect to claim 14, Fan does not appear to explicitly disclose wherein the review comment complies with a comment syntax of a programming language associated with the source code file, and the review comment is inserted in the source code file in accordance with the comment syntax (e.g., Figs. 3-4 and associated text, e.g., [0050], The comments can be in the format //*[test/dev_phase_name], with the phase names being defined in a particular order to be deleted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fan with the invention of Dow because it addresses the problem that a “code base...[can] become cluttered with extraneous commented out code and/or comments which are out of date,” as suggested by Dow (see [0003]).

	With respect to claim 15, Fan does not appear to explicitly disclose responsive to a request to remove a review comment from the source code file: removing, by the processor, the review comment from the source code file; and responsive to removing the review comment from the source code file, submitting, by the processor, the source code file to a code review system with an indication that the review comment has been addressed. However, this is taught in analogous art, Dow (e.g., Figs. 3-4 and associated text, e.g., [0048], [0048] If it is determined at block 416 that the version number in the expiring comment is not within a user defined threshold (i.e., the expiration criteria does meet the expiration threshold), then processing continues at block 420 where the expiring comment is deleted from the source code; see also [0045] and [0049]-[0050].) (Examiner notes the source code with the comment deleted will be edited again, i.e. responsive to removing the review comment from the source code file, submitting, by the processor, the source code file to a code review system with an indication that the review comment has been addressed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Fan with the invention of Dow because it addresses the problem that a “code base...[can] become cluttered with extraneous commented out code and/or comments which are out of date,” as suggested by Dow (see [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        



/Thuy Dao/Primary Examiner, Art Unit 2192